Citation Nr: 0635412	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-06 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD) and depression.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the RO.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in April 2004.  

The Board remanded this case back to the RO in December 2004 
for additional development of the record.  

The veteran's appeal also initially included the issue of 
entitlement to service connection for a claimed right knee 
disorder.  However, the RO granted this claim in a June 2006 
rating decision.  



FINDINGS OF FACT

1.  The veteran is not shown to have had combat with the 
enemy in connection with active duty including his service in 
the Republic of Vietnam.  

2.  The veteran is not show to have a diagnosis of PTSD that 
is due to a verifiable stressor or other event of his period 
of active service.  

3.  The veteran currently is not shown to have an innocently 
acquired psychiatric disorder to include any manifested by 
depression due to any event or incident of his military 
service.  



CONCLUSION OF LAW

The veteran does not have an innocently acquired psychiatric 
disability manifested by PTSD and depression due to disease 
or injury that was incurred in or aggravated by service; nor 
may a psychosis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a series of letters, the earliest of which was 
sent in November 2001.  By these letters, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted November 2001 VCAA was issued prior to the 
appealed rating decision, thus raising no concerns in view of 
Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only service connection claims.  With 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

Separately, VA regulations reflect that symptoms attributable 
to PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the United States Court of Appeals 
for Veterans Claims (Court) recently held that a veteran's 
unit records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  

The Court reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.  

In the present case, the Board has first considered the 
question of whether the veteran has a medical diagnosis of 
PTSD.  His PTSD diagnosis was first rendered in September 
1996 and was confirmed by a March 2006 VA examination.  
Accordingly, the Board is fully satisfied that the veteran 
has a current diagnosis of PTSD.  

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  

Thus, the question becomes whether the veteran either engaged 
in combat with the enemy during service or experienced a 
corroborated in-service stressor upon which the diagnosis of 
PTSD is predicated.  

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he was 
awarded such commendations as the National Defense Service 
Medal, the Republic of Vietnam Campaign Medal, the Vietnam 
Service Medal, and two overseas bars.  There is, however, no 
indication of receipt of such combat-related citations as the 
Purple Heart Medal or the Combat Infantryman Badge.  

Additionally, the veteran's military records indicate that 
his principal in-service duties during his tour of duty in 
Vietnam from March 1968 to February 1969 included working as 
a wheel vehicle mechanic.  Moreover, his service medical 
records do not suggest any combat-related wounds or other 
incidents of treatment reflecting combat.  

In short, there is no evidence of record to establish the 
veteran's participation in combat with the enemy during 
service.  As such, the Board has considered whether the 
veteran's diagnosis of PTSD is based upon a corroborated in-
service stressor or stressors.  

In this regard, the Board observes that a November 1996 Vet 
Center intake form indicates a reported history of being in a 
convoy that had been attacked, which resulted in casualties.  
The veteran also stated that a mortar attack had destroyed 
the enlisted club just after he had exited the building and 
that casualties had resulted from that incident as well.  

Similarly, during March 1997 VA inpatient treatment, the 
veteran reported that he had been in a convoy that had been 
attacked and that people in his unit were killed. He 
indicated that three of his friends were killed when a mortar 
hit close to the enlisted club.  

In an undated letter received after the issuance of a May 
1997 rating decision, the veteran noted that the enlisted 
club explosion occurred around September 1968 and that one of 
his friends who was killed was named "Rodriguez."  

In December 1997, the RO received records from the United 
States Joint Services Records Research Center (JSRRC) 
(previously the U.S. Armed Services Center for Research of 
Unit Records).  These records addressed the veteran's unit, 
the HHC, 20th Engineer Battalion.  

The service department noted that no member named 
"Rodriguez" was identified in the unit records as having 
been killed in hostile action in Vietnam, although there were 
numerous listings for that name in the broader U.S. Army 
casualty files.  Further information as to the reported 
individual, along with as a brief description of the 
incident, were requested.  

Additionally, the service department supplied extracts of 
"Operational Reports - Lessons Learned" submitted from the 
veteran's unit.  These records reflect that, for the 
veteran's unit during his time of service in the Republic of 
Vietnam, "enemy activity [had] been light to moderate during 
the period."  No specific mortar attacks were listed during 
the veteran's tour of duty in the Republic of Vietnam.  

During a March 2003 RO hearing, the veteran testified that 
the incident at the enlisted club had occurred during 
December 1968.  He also noted that a Viet Cong had jumped the 
perimeter when he was on guard duty.  

The veteran further testified that the Viet Cong had been 
killed and that he had seen the body the next day when 
military policemen were taking pictures of each other with 
it.  He also described a mortar attack in February or March 
of 1969.  

During the April 2004 hearing, the veteran reported that he 
had been in fear during his time in Vietnam and arrived at 
the time of the Tet Offensive.  He stated that all of the 
incidents that he had previously identified had occurred at 
Pleiku.  

In a December 2004 letter issued pursuant to the Board's 
remand, the RO requested that the veteran provide as much 
information as possible concerning the specific circumstances 
of alleged stressors, including dates, locations, units 
involved, names of casualties, and identifying information 
concerning other individuals (e.g., ranks, units of 
assignment).  The veteran did not respond to this letter, 
however.  

Further communications from the JSRRC, dated in January 2006, 
reflect that a review of the "Operational Reports - Lessons 
Learned" of the 20th Engineer Battalion covering the period 
from February 1968 to January 1969 indicate that the areas of 
operation were Camp Enari and Engineer Hill and that the unit 
came into contact with enemy forces.  

A further JSRRC review, addressing "Morning Reports" from 
September to December of 1968, indicated a hospital transfer 
involving the veteran, with no reason provided.  Also, these 
reports did not list anyone by the name of "Rodriguez" as 
killed during the period from September to December of 1968.  

The Board has reviewed the materials pertaining to stressor 
verification and finds that no specific stressors have been 
corroborated.  In view of Pentecost, the Board does 
acknowledge that the veteran was part of a unit that came 
into contact with enemy forces.  This case, however, is 
otherwise distinguishable from Pentecost.  

First, in Pentecost, the veteran's unit records contained 
confirmation of several instances where the unit was hit with 
enemy rockets.  Here, the unit documentation indicating 
contact with the enemy contains no specific information as to 
rocket attacks or similar enemy fire during the time frame at 
issue.  

The Court in Pentecost further cited to Suozzi v. Brown, 10 
Vet. App. 307 (1997), as controlling precedent.  In that 
case, the veteran also offered independent evidence of the 
occurrence of a stressful event, in the form of radio logs of 
transcripts describing the events and copies of the morning 
reports.  Again, in Suozzi, the unit records contained 
descriptions of rocket attacks on the veteran's unit during 
his period of service with that unit.  

In the present case, the Board has afforded the veteran ample 
opportunity to supplement the record with evidence 
corroborating, and information furthering the corroboration 
of, his claimed stressful event, including enemy fire.  As 
noted, however, he declined to respond to the RO's detailed 
December 2004 inquiry.  

In this regard, the Board observes that it is well 
established that the duty to assist is not always a "one-way 
street."  A veteran seeking help cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence, 
such as background information on claimed stressors.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Insofar as the veteran has not responded to the RO's recent 
efforts, the Board is of the opinion that no further 
assistance in this regard is required on the part of VA.  

Additionally, the fact that the VA examiner who conducted the 
March 2006 examination opined that the veteran's reported 
exposure to mortar fire and witnessing a dead Vietnamese were 
"enough of an exposure to have caused PTSD" is not 
dispositive in this instance, as corroborating evidence 
cannot consist solely of after-the-fact medical evidence 
containing an opinion as to a causal relationship between 
PTSD and service, under Moreau.  

The Board is thus compelled to conclude that the veteran's 
diagnosis of PTSD has not been shown to be predicated on 
either a corroborated stressor or in-service combat with the 
enemy during his service in the Republic of Vietnam.  

The remaining inquiry for the Board is whether the veteran 
has a separate psychiatric diagnosis, specifically 
depression, which can be causally related to his period of 
active service.  

In this regard, the Board is aware that the veteran was 
hospitalized at a VA facility in March 1997 and was diagnosed 
with major depression and dysthymia, with a further diagnosis 
of a recent remission of alcohol.  

Separately, an August 1997 private medical examination 
associated with the veteran's Social Security Administration 
records contains diagnoses of major recurrent depression, 
without psychosis, superimposed on a dysthymia; and alcohol 
abuse/dependency, recent remission.  

The examiner further noted that the use of alcohol had been a 
problem in terms of self-medication for PTSD and that the 
veteran had recently fallen "off the wagon" for three 
weeks, following nine months of sobriety.  

A January 2003 VA treatment record contains an assessment of 
depression, mild to moderate, with a "large situational 
component."  The examiner noted that the veteran had just 
separated from his girlfriend.  

More recent VA treatment records, dated from September 2003 
to November 2005, indicate continued treatment for PTSD, 
without references to current alcoholism.  

While these records contain references to the use of 
Citalopram "for depression," and a December 2004 record 
contains a reference to "depression screen positive," the 
ongoing diagnosis continued to be PTSD.  

A November 2005 record contains a notation that the veteran 
had not consumed alcohol for seven years.  

The question of the propriety of a current diagnosis of 
depression was addressed in the report of the veteran's March 
2006 VA psychiatric examinations, conducted by an examiner 
who had reviewed the claims file.  

The VA examination revealed an anxious mood and an 
appropriate affect.  While diagnosing PTSD, the examiner 
further noted the following:

Depression was part of PTSD and 
alcoholism in the past but depression is 
limited to a few hours at a time and [the 
veteran] is better if he can be alone and 
he learned a lot about how to cope with 
hiw [sic] irritability and depression at 
the Denver three month program .... As 
stated alcoholism is in remission and was 
self[-]medication and depression was a 
complication of self[-]medication with 
alcohol and PTSD and he is no longer 
clinically depressed.  

Based on these findings, the Board observes that the 
preponderance of the evidence, while indicating past 
treatment for depression, does not support the conclusion of 
a separate current and chronic diagnosis of depression for 
which service connection may be granted.  

The only other evidence of record supporting a current 
diagnosis of depression is the veteran's lay opinion, as 
indicated in his hearing testimony at the hearing before the 
undersigned Veterans Law Judge.  

The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for an acquired psychiatric disorder, to include PTSD and 
depression, and the claim to this extent must be denied.

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  

However, that doctrine is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  




ORDER

Service connection for an innocently acquired psychiatric 
disorder, to include PTSD and depression, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 


 Department of Veterans Affairs


